Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
Claims 29-34, 36-40, and 42-45 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 23 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,646,869 and any patent granted on Application Number 14/418,135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 29-34, 36-40, and 42-45 are allowed.
As the terminal disclaimer filed 23June 2021 is approved, the double patenting rejections over claims 1-15 of U.S. Patent No. 10,646,869 and claims 8 and 11-16 of copending Application No. 14/418,135  are withdrawn.
Furthermore, as Application No. 15/107,184 is no longer pending, the double patenting rejection over claims 1 and 5-13 of Application No. 15/107,184 is withdrawn.


Furthermore, as noted on the office action mailed 11 May 2021, the closest art, Okano et al. (WO2008108004 published September 12, 2008; translation in US20100105104), do not teach  a system requiring a cell on the plurality of pores perpendicular to the support as required by the instant claims.
Furthermore, the prior art does not teach or fairly suggest the claimed combination of structural features, including a plurality of pores perpendicular to the support and a cell on this plurality of pores, in the context of the claimed apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639